Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 10/11/2021 2021 has been entered. Claims 1, 2, 13 and 14 have been amended. Claim 25 is added new. Claims 1-25 are still pending in this application with claims 1 and 13 being independent.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 1, 3-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 2017/0079059 A1) in view of ZHANG et al. (US Pub. No: 2017/0054595 A1).
	Regarding claim 1, Li et al. teach a method for traffic data management (see Abstract and Figures 12 & 38 and para [0141]), comprising: receiving, by a network node, traffic data in a wireless network supporting network slicing (see Fig.12 for network node and para [0595] wherein, in a traffic-load motivated network slice turn-on, an access point (AP) or base station (BS) only turning on a network slice when the access point (AP) or base station (BS) receives a sufficient amount of traffic to make the network slice turn-on worthwhile, wherein a sufficient amount of traffic being a predetermined value, is mentioned); 
dividing, by the network node, the traffic data into a plurality of data streams, each data stream corresponding to a workload (see para [0112] wherein factors being considered in assigning radio resources to network slice including traffic load, traffic type and quality of service (QoS) requirements, etc. is mentioned, also see para [0223] wherein, in the traffic-load motivated/dependent slice-on, the BS only turning on the network slice when it sees enough traffic/plurality of data streams coming, is mentioned and also see paragraphs [0289] & [0737]); and 
multiplexing, by the network node, the plurality of data streams onto a plurality of slice segments of the wireless network (see Fig.33, para [0264] wherein container A being multiplexed with user traffic/plurality of data streams and exchanged over the 5G air link wherein a subset number of data streams in the plurality of data streams is greater than a subset number of slice segments in the plurality of slice segments (see Fig.38 and para [0280] wherein the RRHs 3802, 3804, and 3806 being in communication with a BBU 3814 via front-haul links 3816, 3818 and 3820 (that include a subset number of data streams in the plurality of data streams), respectively, is mentioned and the BBU being in communication with a core network 3822 via a single communication link (that includes a subset/one number of slice segments), is mentioned, and also see para [0223] wherein, in the traffic-load motivated/dependent slice-on, the BS only turning on the network slice when it sees enough traffic/plurality of data streams coming, is mentioned and also see paragraphs [0274] & [0298]). 
	Li et al. teach the above method comprising  multiplexing, by the network node, the plurality of data streams onto a plurality of slice segments of the wireless network, as mentioned above, but Li et al. is silent in teaching the above method for traffic data management comprising multiplexing, by the network node, the plurality of data streams onto a plurality of slice segments of the wireless network based on workloads corresponding to the plurality of data streams.
	However, ZHANG et al. teach a method (see Abstract and Fig.1) comprising multiplexing, by the network node (see Figures 1 & 8, SCME & para [0078]), the plurality of data streams onto a plurality of slice segments of the wireless network based on workloads corresponding to the plurality of data streams (see para [0037] wherein based on an anticipated data traffic demand/workloads corresponding to the plurality of data streams to be accommodated by the network slice, is mentioned and also see para [0039] wherein the network slice comprising a plurality of segments connected in series, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Li et al. to include multiplexing, by the network node, the plurality of data streams onto a plurality of slice segments of the wireless network based on workloads corresponding to the plurality of data streams, disclosed by ZHANG et al.  in order to provide an effective mechanism for both efficient management of network slices in a communication network such as a 5th generation wireless communication network and also effective cloud resource management in datacenter and VNF-enabled network nodes in the wireless communication network.
	Regarding claim 13, Li et al. teach an apparatus (see Abstract and Figures 12 & 38 and paragraphs [0140] & [0141]) comprising: a non-transitory memory storage comprising instructions (see para [0140] wherein RAN control entity/device 1200 comprising memory (shared, dedicated, or group) that execute one or more software or firmware programs, is mentioned); and one or more processors in communication with the non-transitory memory storage, the instructions being configured to, upon execution by the one or more processors (see para [0140] wherein RAN control entity/device 1200 comprising an Application Specific Integrated Circuit (ASIC), an electronic circuit, a an access point (AP) or base station (BS) only turning on a network slice when the access point (AP) or base station (BS) receives a sufficient amount of traffic to make the network slice turn-on worthwhile, wherein a sufficient amount of traffic being a predetermined value, is mentioned); 
dividing the traffic data into a plurality of data streams, each data stream corresponding to a workload (see para [0112] wherein factors being considered in assigning radio resources to network slice including traffic load, traffic type and quality of service (QoS) requirements, etc. is mentioned, also see para [0223] wherein, in the traffic-load motivated/dependent slice-on, the BS only turning on the network slice when it sees enough traffic/plurality of data streams coming, is mentioned and also see paragraphs [0289] & [0737]); and 
multiplexing the plurality of data streams onto a plurality of slice segments of the wireless network (see Fig.33, para [0264] wherein container A being multiplexed with user traffic/plurality of data streams and exchanged over the 5G air link 3345 to the host through the modem/baseband, is mentioned, also see para [0274] wherein multiplexing the second container with network data/plurality of data streams to be transmitted over the radio link 3450, is mentioned and also see paragraphs [0275] & [0298]), wherein a subset number of data streams in the plurality of data streams is greater than a subset number of slice segments in the plurality of slice segments (see Fig.38 and para [0280] communication with a BBU 3814 via front-haul links 3816, 3818 and 3820 (that include a subset number of data streams in the plurality of data streams), respectively, is mentioned and the BBU being in communication with a core network 3822 via a single communication link (that includes a subset/one number of slice segments), is mentioned, and also see para [0223] wherein, in the traffic-load motivated/dependent slice-on, the BS only turning on the network slice when it sees enough traffic/plurality of data streams coming, is mentioned and also see paragraphs [0274] & [0298]). 
	Li et al. teach the above apparatus comprising multiplexing the plurality of data streams onto a plurality of slice segments of the wireless network, as mentioned above,
but Li et al. is silent in teaching the above apparatus comprising multiplexing the plurality of data streams onto a plurality of slice segments of the wireless network  based on workloads corresponding to the plurality of data streams. 
	However, ZHANG et al. teach a system (see Abstract & Figures 1 & 8 and para [0078]) comprising multiplexing the plurality of data streams onto a plurality of slice segments of the wireless network  based on workloads corresponding to the plurality of data streams (see para [0037] wherein the instructions directing at least one node to allocate a determined amount of network resources to the network slice, the amount of network resources determined based on an anticipated data traffic demand/workloads corresponding to the plurality of data streams to be accommodated by the network slice, is mentioned and also see para [0039] wherein the network slice comprising a plurality of segments connected in series, is mentioned). 
 on workloads corresponding to the plurality of data streams, disclosed by ZHANG et al.  in order to provide an effective mechanism for both efficient management of network slices in a communication network such as a 5th generation wireless communication network and also effective cloud resource management in datacenter and VNF-enabled network nodes in the wireless communication network.
Regarding claims 3 &15, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
Li et al. further teach the method/apparatus of claims 1 and 13, wherein a slice segment in the plurality of slice segments comprises a cascade of one or more virtual or physical processors in the wireless network (see paragraphs [0061] & [0191]). 
Regarding claims 4 &16, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
Li et al. further teach the method/apparatus of claims 1 and 13, wherein a slice segment in the plurality of slice segments comprises a baseband processing unit in the wireless network (see para [0313] wherein the process including partitioning baseband unit (BBU) and remote radio head (RRH) functions 4210 to enable network slicing, is mentioned and also see para [0718]). 
Regarding claims 5 &17, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
user plane configurations for the two or more network slices, is mentioned). 
Regarding claims 6 &18, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
Li et al. further teach the method/apparatus of claims 1 and 13, wherein the network node/apparatus comprises a software defined networking (SDN) switch (see paragraph [0207] wherein SDN being used to virtualize the network elements and functions, is mentioned). 
Regarding claims 7 &19, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
Li et al. further teach the method/apparatus of claims 1 and 13, wherein the network node/apparatus is located in a radio access network (RAN) cloud in the wireless network (see Fig.38 and paragraphs [0781] and [0810]).
Regarding claims 8 & 20, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
Li et al. further teach the method/apparatus of claims 1 and 13, wherein the traffic data is received by the network node from a set of slice segments different than the plurality of slice segments (see Fig.2 and para [0072]). 
Regarding claims 9 & 21, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
BBU/BBU pool 3814 via front-haul links 3816, 3818, and 3820, respectively, is mentioned). 
Regarding claims 10 & 22, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
	Li et al. further teach the method/apparatus of claims 1 and 13, wherein the plurality of data streams includes traffic flows transmitted from different user equipment (UEs) over uplink channels of the wireless network (see para [0280] wherein RRHs 3802, 3804, and 3806 sending and receiving wireless signals from devices with wireless capabilities, such as user equipments (UEs), is mentioned and also see para [0176] & [0219]). 
Regarding claims 11 & 23, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
	Li et al. further teach the method/apparatus of claims 1 and 13,
wherein the plurality of data streams includes packet flows generated by different baseband processing units (BBUs) in the wireless network (see paragraphs [0281] and [0282]). 
Regarding claims 12 & 24, Li et al. and ZHANG et al. together teach the method/apparatus of claims 1 and 13 respectively.
	Li et al. further teach the method/apparatus of claims 1 and 13, wherein the workload is formed from at least one of a network function, an application, or a transportation (see paragraphs [0066] and [0087]). 
Regarding claim 25, Li et al. and ZHANG et al. together teach the method of claim 1.
Li et al. further teach the method of claim 1, the multiplexing comprising: multiplexing, by the network node, the plurality of data streams onto the plurality of slice segments based on utility definitions of the workloads, wherein two data streams corresponding to different workload utility definitions are multiplexed onto two different slice segments of the plurality of slice segments (see para [0112] wherein factors being considered in assigning radio resources to network slice including traffic load, traffic type and quality of service (QoS) requirements (that include utility definitions of the workloads), etc. is mentioned, see Fig.24 and para [0215] wherein control-plane coupled with user-plane being in each slice, is mentioned, also a slice-specific c-plane of slice #1 2410 being coupled to the u-plane of slice #1 2420 (that includes one data stream of one workload), a slice-specific c-plane of slice #2 2430 is coupled to the u-plane of slice #2 2440 (that includes 2nd data stream of 2nd workload), is mentioned and also see para [0737]).



Allowable Subject Matter
s 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive. 
8.	Applicant’s amendment of independent claims 1 and 13 necessitated new citations and explanations of the references as provided in the current office action.
9.	In pages 6-7 of Applicant’s Remarks, regarding amended independent claims 1 and 13, Applicant mainly mentions that the cited references Li and Zhang fail to disclose “a subset number of data streams in the plurality of data streams being greater than a subset number of slice segments in the plurality of slice segments," as set forth in amended claim 1 and similarly in amended claim 13.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. 
Li et al. clearly teach (see Fig.38 and para [0280]) that RRHs 3802, 3804, and 3806 can be in communication with a BBU 3814 via front-haul links 3816, 3818, and 3820 (that include a subset number of data streams in the plurality of data streams), respectively and the BBU 3814 can be in communication via a link/slice segment with a core network 3822. Li et al. also teach (see para [0223]) that in the traffic-load motivated slice-on, the BS may only turn on the slice when it sees enough traffic/plurality of data streams coming from UEs. Thus, the above teaching of Li et al., as per broadest reasonable interpretation (BRI) of claim limitation, is clearly equivalent to having “a subset number of data streams in the plurality of data streams being greater than a subset number of slice segments in the plurality of slice segments”, as the claim does not specifically mention the magnitude (or details) of subset number of data streams or slice segments in the limitation. Thus, Li et al. and ZHANG et al. together teach all the limitations of independent claims 1 and 13, as already mentioned above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CHEN et al. (US Pub. No: 2017/0164215 A1) disclose mechanisms relating to a network infrastructure and software defined (SD) remote radio head (RRH) controller in wireless communication system.
	FARMANBAR et al. (US Pub. No: 2017/0257870 A1) disclose systems and methods for performing traffic engineering in a communications network using a plurality of network slices in wireless communication system.
	Zhao et al. (US Pub. No: 2010/0271981 A1) disclose mechanisms relating to video streaming, multicast, unicast and other video distribution techniques in wireless communication system.
	Zhang et al. (US Pub. No: 2016/0156513 A1) disclose systems and method for providing customized virtual networks based on SONAC in a wireless network.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	1/12/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477